Citation Nr: 0300370	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  98-19 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right foot 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran served on active duty from January 1940 to 
December 1944.

This matter comes before the Board of Veteran's Appeals 
(Board) from an April 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a right foot disorder since 
severance of service connection for bilateral pes planus.

In the November 2000 Remand, the Board determined that the 
veteran was not attempting to reopen a claim for pes 
planus, but was claiming service connection for separate 
right foot disorders.  Therefore, the Board concluded the 
issue on appeal was not new and material, but service 
connection.  As the veteran was provided with the 
appropriate law and regulations, there was no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board requested additional development of the 
right foot and memory loss disorders.  In July 2002, the 
RO granted service connection for memory loss.  
Consequently, the only issue for appellate consideration 
is entitlement to service connection for a right foot 
disorder.


FINDING OF FACT

Competent medical evidence of a relationship between the 
current right foot disorder and service or a service-
connected disability is not of record.


CONCLUSION OF LAW

A right foot disability, to include the residuals of a 
bunionectomy and Morton's neuroma, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his right foot disorder to 
include Morton's neuroma of the right foot and the hallux 
valgus bunion deformity did not begin in service, but 
developed as a result of his service-connected right knee 
disability. 

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  The veteran was 
notified of the evidence required to substantiate his 
claim in an April 1998 rating decision, an October 1998 
statement of the case (SOC), and July and October 2002 
supplemental statements of the case (SSOC).  The Board 
concludes that the discussions in the rating action, the 
SOC, and the SSOCs adequately informed the veteran of the 
evidence needed to substantiate his claim and complied 
with VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  
The veteran submitted numerous statements in conjunction 
with his claim.  Moreover, VA has obtained the medical 
records from the veteran's various VA medical facilities 
and has attempted to obtain any private medical records.  
The veteran has undergone numerous VA medical examinations 
to establish the etiology of the veteran's foot 
disability.  Nevertheless, the veteran did not provide VA 
of relevant available medical or other evidence that VA 
might obtain for the processing of this claim.

As noted, during the course of this appeal, the veteran 
has offered written statements detailing his claim.  The 
veteran has not suggested or insinuated that other 
evidence was available to support the claim.  An October 
2001 letter notified the veteran of the VCAA and what the 
VA would do in order to complete the veteran's application 
for benefits.  Since all relevant evidence was obtained 
and no evidence has been identified that either the 
veteran or VA could attempt to attain, there is no need 
for further development.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist and therefore, a remand in 
this case would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has no further duty to 
assist the veteran in the development of facts pertinent 
to this claim, and the Board may decide the claim based on 
the evidence before it.

Service connection may be granted for disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors, but basically, 
it means that the facts, as shown by evidence, establish 
that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2002).  The United States 
Court of Appeals for Veterans Claims (Court) clarified 
that service connection shall be granted on a secondary 
basis under the provisions of 38 C.F.R. § 3.310(a) where 
it is demonstrated that a service-connected disorder has 
aggravated a nonservice-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  To establish a 
claim for secondary service connection, a veteran must 
demonstrate that a current disability is the result of a 
service-connected disability.  Medical evidence is 
required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 
10 Vet. App. 279 (1997).

While the veteran was serving in Italy with the US Army 
during World War II, he received a shrapnel wound to the 
right thigh.  The veteran was treated for the injury and 
returned to active duty.  Shortly after service, he 
applied for and received service connection for the 
residuals of a right thigh injury.  He also received VA 
benefits for bilateral second degree pes planus.  VA 
Adjudication Form 564, Rating Sheet, March 16, 1945.  The 
rating for the foot disability remained in effect until 
July 1, 1955, when the RO concluded that it had made a 
clearly erroneous mistake in granting service connection 
for the foot disability.  

In March 1963, the RO granted service connection for 
internal derangement of the right knee directly due to and 
proximately caused by his service-connected right thigh 
injury.  See VA Form 21-6796, Rating Decision, March 18, 
1963.  At that time, the veteran did not complain about 
pain or discomfort in his right foot.  A July 1980 VA 
medical record reveals that the veteran complained of 
soreness in his right foot.  He stated that he had not 
experienced any trauma.  There was no definitive diagnosis 
concerning his complaint. 

In 1990, the veteran underwent further arthroscopic 
surgery on the right knee to remove loose pieces of 
cartilage and to trim the rough edges of the remaining 
cartilage of the knee.  See medical records from Dr. 
Kenneth A. Martin, July 2, 1990.  There were no complaints 
with respect to the right foot.  In a January 1993 medical 
record the veteran complained of pain in the right foot, 
particular on the ball of his foot.  He reported also some 
swelling in the right ankle along with some numbness of 
the foot.  The examiner did not attribute the veteran's 
complaints to any the veteran's service-connected 
disabilities or any treatment thereof.  

The veteran underwent a right total knee arthroplasty in 
June 1993.  At an August 1994 VA Compensation and Pension 
Examination, the veteran stated that his walking was 
limited due to right plantar fast pain and a bunionectomy 
that was performed on the right great toe.  

In May 1995, the veteran noted his disagreement with the 
evaluation of his right knee disability.  At that time, 
the veteran indicated that his right foot disability was 
due to or the result of his service-connected right knee 
disorder and the surgeries that were performed on that 
knee.

Records from the Arkansas Foot Clinic PA showed the 
correction of a bunion on the right foot.  However, they 
did not attribute the bunion or any other disability of 
the right foot with the veteran's service-connected right 
knee disorder.  

At his June 1995 hearing, the veteran testified that he 
altered his footsteps after his 1962 knee surgery.  This 
alteration over 28 years caused him to develop pain in his 
right foot.

At a November 1997 VA orthopedic examination, the veteran 
complained of knee and back pain, but failed to mention 
any problems with his right foot.  The diagnoses did not 
include a disability of the right foot.

Private medical records from Dr. Loren Bartole of the 
Arkansas Foot Clinic, dated from 1994 to 1997, showed 
Morton's neuroma of the right foot and a bunion on the 
right great toe.  These records documented that the 
veteran had received various treatments.  However, these 
records did not attribute the veteran's right foot 
disabilities to either the veteran's military service or 
his veteran's service-connected disabilities of right knee 
or thigh.  

At an April 2000 VA orthopedic examination, the veteran 
complained of foot pain in the right appendage.  However, 
the examiner did not diagnosis the veteran with an actual 
disability of the right foot, and he did not attribute any 
complaints of right foot pain with a service-connected 
disability or disorder.

In a December 2001 letter from Dr. Richard Bronfman, of 
the Arkansas Foot Clinic,  Dr. Bronfman chronicled the 
veteran's past treatment to include the bunionectomy and 
surgery to remove a Morton's type neuroma.  Dr. Bronfman 
stated that the veteran was treated in 1998 and 2001 for 
complaints involving hammertoes and a possible stump 
neuroma.  However, there is no documentation evidencing 
that Dr. Bronfman attributed these complaints and 
manifestations to the disabilities of veteran's right knee 
disability or his shrapnel wound to the right thigh.  

An April 2002 VA orthopedic examination report diagnosed 
postoperative status surgery for the Morton's neuroma of 
the right foot and for a hallux valgus bunion deformity of 
the right foot.  The examiner concluded that the right 
foot disorders were not related to the service-connected 
right thigh injury.  

As noted above, to establish service connection, there 
must be evidence that the veteran now suffers from a 
disability or disorder etiologically linked, through 
medical evidence, to his military service or an incident 
therein or to another service-connected disability.  In 
this instance, the service medical records were negative 
for any diagnosis of a right foot disability or disorder 
while the veteran was in service.  

The medical evidence shows that since the early 1990s the 
veteran was suffering from various right foot disorders, 
including a bunion, Morton's neuroma, hammertoes, 
etcetera.  However, neither VA nor private physicians have 
attributed his current disorders of the right foot to 
either the veteran's military service or his service-
connected disabilities.  Moreover, despite the veteran's 
complaints, these same doctors have not indicated that the 
veteran's right knee disability and any surgeries that may 
have been performed thereon caused or resulted in the 
veteran's right foot disabilities.  Hence, there is no 
medical evidence that supports the veteran's assertions.

The Board has considered the veteran's statements and 
testimony.  The veteran is competent as a lay person to 
report that on which he has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, the 
veteran is not competent to offer medical opinion as to 
cause or etiology of the claimed disability as there is no 
evidence of record that the veteran has specialized 
medical knowledge. See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).
 
VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing 
in either event, or whether the preponderance of the 
evidence is against the claim, in which case service 
connection must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  For the reasons and bases provided 
above, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
right foot disability, to include a bunionectomy and 
Morton's neuroma.  Accordingly, the veteran's claim is 
denied.


ORDER

Entitlement to service connection for a right foot 
disorder is denied.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 

